Citation Nr: 0003797	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss. 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's application to 
reopen his claim for service connection for left ear hearing 
loss.  The veteran, who had active service from October 1965 
to October 1968, appealed that decision to the Board.

During a hearing held at the RO in September 1998, the 
veteran appears to have raised the issue of entitlement to 
service connection for a disability manifested by tinnitus, 
dizziness and nausea.  As this matter has not been 
procedurally developed for appellate review, the Board refers 
it back to the RO for appropriate action.

The veteran was previously represented by AMVETS.  In 
correspondence dated in April 1999, however, AMVETS withdrew 
its representation with respect to the veteran's claim for 
service connection for left ear hearing loss.  The veteran 
was notified of AMVET's withdrawal at that time, which 
occurred prior certification of the appeal to the Board in 
May 1999.  See 38 C.F.R. § 20.608 (1999).  Accordingly, 
AMVETS effectively withdrew its representation. 


FINDINGS OF FACT

1.  An unappealed May 1992 RO decision denied the veteran's 
application to reopen his claim for service connection for 
left ear hearing loss.

2.  Since that rating decision, a medical opinion has been 
submitted which states that it is conceivable that the 
veteran's left ear hearing loss is related to service; that 
evidence was not previously of record when the last final 
decision denying the claim was made, it bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  An unappealed May 1992 RO decision which denied the 
veteran's application to reopen his claim for service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

2.  The evidence received since the May 1992 rating decision 
is new and material; thus, the claim for service connection 
for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 20.1105, 3.156 (a) (1999).

3.  The veteran's claim for service connection for left ear 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  Regulations provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active duty service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).
If the record shows evidence of in-service acoustic trauma 
and in-service audiometric results indicate an upward shift 
in tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

In this case, the RO initially denied the veteran's claim of 
entitlement to service connection for left ear hearing loss 
in a March 1977 rating decision.  That decision was based on 
a finding that the veteran had a preexisting left ear hearing 
loss disability which was not aggravated by service.  The RO 
found that the veteran's left ear hearing loss followed a 
natural progression both during and after service. 

The veteran filed a claim in November 1987 requesting that 
his claim for service connection for left ear hearing loss be 
reopened.  RO decisions rendered in October 1988 and August 
1989 found that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for left ear hearing loss.  A March 1992 Board 
decision affirmed those decisions.

Following that Board decision, the veteran made an additional 
attempt to reopen his claim for service connection for left 
ear hearing loss.  Again, however, a May 1992 rating decision 
found that no new and material evidence had been submitted to 
reopen the veteran's claim.  The veteran was notified of the 
May 1992 decision and of his appellate rights that same month 
but failed to seek appellate review within one year of 
notification.  Therefore, that decision is final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R.               §§ 3.104(a), 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A.   § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material, which will be discussed below.  If "the 
Board finds that no such evidence has been offered, that is 
where the analysis must end."  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Second, if new and material evidence has 
been presented, the claim is reopened and must be considered 
based upon all the evidence of record, to determine whether 
it is well grounded.  See Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).  Finally, if the claim is well grounded, and if 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled, the Board may evaluate the merits of the claim.  
See Winters v. West, 12 Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

In the instant case, the May 1992 rating decision which 
declined to reopen the veteran's claim for service connection 
for left ear hearing loss is final, as it was the last 
disposition in which the claim was finally disallowed on any 
basis.  The relevant evidence at that time consisted of the 
veteran's service medical and personnel records; a June 1975 
letter from James Kearney, M.D.; a VA audiological evaluation 
report dated in February 1977; and the veteran's own lay 
statements, including a transcript from a personal hearing 
held at the RO in August 1989.  Consequently, the evidence 
that must be considered in determining whether the claim may 
be reopened based on new and material evidence is that added 
to the record since the May 1992 rating decision.

Since that rating decision, the veteran has submitted a May 
1990 treatment report in which Louis F. Scaramella, M.D., 
stated that it was conceivable that the veteran's complete 
sensorineural hearing loss of the left ear was related to 
acoustic trauma in service.  Dr. Scaramella based his 
conclusion on the fact that the veteran did have some hearing 
in his left ear prior to going to Vietnam.  The Board finds 
Dr. Scaramella's opinion to be new, as it was not of record 
at the time of the May 1992 rating decision and not 
cumulative of any other evidence at that time.  In addition, 
as Dr. Scaramella's opinion indicates that the veteran's left 
ear hearing loss was aggravated by in-service acoustic 
trauma, it is probative of the central issue in this case and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has been submitted 
since the May 1992 rating decision, and thus, the claim for 
service connection for left ear hearing loss must be 
reopened. 

II.  Well-Grounded Analysis

Turning to the second step of the Winters analysis, the Board 
must determine whether the veteran's claim for service 
connection for left ear hearing loss is well grounded.  See 
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Section 5107 provides that the claimant's 
submission of a well-grounded claim gives rise to VA's duty 
to assist and to adjudicate the claim.  

Generally, in order to establish a well-grounded claim for 
service connection, the claimant must produce (1) medical 
evidence of a current disability; (2) lay or medical evidence 
that a disease or injury was incurred or aggravated in 
service; and (3) medical evidence of a link, or nexus, 
between the current disability and the in-service disease or 
injury.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (Table); accord, Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Epps v. West, 118 S.Ct. 
2348 (1998).  A claimant may also well ground a service-
connection claim by providing medical evidence which links a 
current disability to lay complaints of continuity of 
symptomatology since service, provided that the lay person is 
competent to testify as to such symptomatology.  Savage v. 
Gober, 10 Vet. App. 489, 494-95, 497 (1997).

In this case, the same evidence which served to reopen the 
veteran's claim for service connection for left ear hearing 
loss also serves to well ground the claim.  In this respect, 
Dr. Scaramella explained that it was conceivable that the 
veteran's complete sensorineural hearing loss of the left ear 
was related to acoustic trauma in service.  Hence, Dr. 
Scaramella indicated that the veteran's preexisting left ear 
hearing loss may have been aggravated by his service in 
Vietnam.  The Board also notes that the veteran clearly 
suffers from a left ear hearing loss disability as defined by 
VA regulations, as the veteran has been described as totally 
deaf in his left ear.  

Based on this evidence, the Board has determined that there 
is competent evidence of a current left ear hearing loss 
disability, as well as medical evidence relating that 
disability to service.  The Board finds that this evidence is 
sufficient to render the claim plausible and capable of 
substantiation; thus, the claim is well grounded.  See 
38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 Vet. App. 498, 505-
06 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (per curiam).  
The Board further notes that, as the claim is well grounded, 
the VA has a duty to assist under 38 U.S.C.A. § 5107(a) 
before evaluating the merits of the claim.  For the reasons 
set forth in the Remand section following the Order, the 
Board finds that further development must be accomplished by 
the RO before the Board may consider the merits of the 
veteran's claim for service connection for left ear hearing 
loss.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened.

The veteran's claim of entitlement to service connection for 
left ear hearing loss is well grounded, and, to this extent 
only, his claim is granted  


REMAND

Given that the veteran has presented evidence of a well-
grounded claim for service connection, the Board must 
determine whether VA has a further obligation to assist the 
veteran in the development of evidence to support his claim.  
See 38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.   Based on 
the current record, the Board concludes that further 
development is warranted with respect to the veteran's claim.  

The evidence which appears to be supportive of the veteran's 
claim is outlined above.  It is unclear, however, as to 
whether Dr. Scaramella's opinion was based on a review of the 
entire record.  In Swann v. Brown, 5 Vet. App. 177, 180 
(1993), the Court held that, without a review of the claims 
file, an opinion as to etiology of an underlying condition 
can be no better than the facts alleged by the veteran.  See 
also Black v. Brown, 5 Vet. App. 177, 180 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis).  

Accordingly, the Board finds that the veteran should be 
afforded a VA audiological evaluation to determine whether, 
based on a review of the entire record, the veteran's 
preexisting left ear hearing loss was aggravated by service.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board may not refute expert medical conclusions in 
the record with its own unsubstantiated medical conclusions; 
if the medical evidence of record is insufficient, or of 
doubtful weight or credibility, the Board may supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises in its 
decisions). 

Furthermore, the veteran testified at a December 1999 hearing 
before the undersigned Board Member that additional treatment 
reports concerning his left ear hearing loss may exist which 
have not been associated with the claims file.  Therefore, 
further development is required to obtain any such pertinent 
medical records.  See Chaffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 
(1991) (holding that VA's duty to assist includes securing 
medical records to which a reference has been made). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment which pertain to his left ear 
hearing loss, and that he furnish 
signed authorizations for release to 
the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, which are not currently of 
record, should then be requested and 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
audiological evaluation to determine 
whether his preexisting left ear 
hearing loss was aggravated by service.  
The examiner is requested to review the 
veteran's claims folder, including the 
service medical records.  The examiner 
should question the veteran concerning 
any post-service noise exposure, to 
include any noise exposure associated 
with his employment.  Based on this 
review, the examiner is requested to 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's preexisting left ear hearing 
loss was chronically worsened or 
aggravated by noise exposure while in 
service, as opposed to any post-service 
noise exposure.  The examiner should 
also comment on whether any increase in 
the veteran's left ear hearing loss in 
service was due to the natural progress 
of that condition.  If aggravation due 
to in-service acoustic trauma is found, 
the examiner is requested to attempt to 
quantify the degree of additional 
impairment resulting from the 
aggravation, if possible.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

4.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for left ear 
hearing loss on the merits.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.







The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



